DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-247124, filed on 12/28/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1, line 17, replacing “convers” with “converts”.
Allowable Subject Matter
Claims 1-18 are allowed.

Closest prior arts:
EP000744837A2;
US 20170310337; 
US 8120345; 
US 20140197975.
The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 1, the prior arts of record, alone or in combination, do not teach or suggest the circuit as claimed. 

Regarding to claim 15, the prior arts of record, alone or in combination, do not teach or suggest: “an arithmetic circuit that calculates a resistance value of the second resistor from output data of the analog-to-digital conversion circuit, …. wherein the arithmetic circuit calculates the resistance value of the second resistor based on an average value of the first output data and the second output data” including all other limitations as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SON T LE/Primary Examiner, Art Unit 2863